— Proceeding pursuant to CPLR article 78 to annul a determination of respondent State Commissioner, dated February 20, 1975 and made after a statutory fair hearing, which affirmed a determination of *563respondent city commissioner dated November 15, 1974, terminating a grant of public assistance for petitioner and her dependent children. Application granted; determination annulled, on the law, without costs, and respondents are directed to reinstate the grant in question, retroactively to the effective date of the termination. In our opinion the findings of the city agency that it is unable to determine the eligibility of petitioner and her children for public assistance are unsupported by the record. Gulotta, P. J., Rabin, Hopkins, Latham and Margett, JJ., concur.